Citation Nr: 1139696	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1953 to April 1966. 

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which continued the noncompensable (zero percent) evaluation for the Veteran's service-connected left ear hearing loss disability.  In August 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned and a copy of the transcript has been associated with the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the current noncompensable disability evaluation assigned for his left ear hearing loss disability does not accurately reflect the severity of the disorder. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76   (1995). 

While the Veteran was afforded examinations for his left ear hearing loss disability in November 2008 and November 2009, the Veteran testified at his August 2011 Board hearing that his symptoms had worsened in the last year.  See Board Hearing Transcript, page 4.  The United States Court of Appeals for Veterans Claims (Court) has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  As the current level of disability is at issue, a contemporaneous examination of the Veteran's left ear hearing loss disability is necessary to accurately assess his disability picture. 

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board observes in this connection that VA Compensation and Pension hearing examination worksheets were recently revised to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10  (2011).  As noted above, the Veteran was afforded VA audiology examinations in connection with his claim in November 2008 and November 2009.  Although both examiners provided appropriate audiometric findings, neither examiner commented on the functional effects caused by the left ear hearing loss disability.  Accordingly, the audiological examination must address these factors. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the current severity and effect of his left ear hearing loss disability on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner.  

In addition to objective test results, the examiner should:

a)  fully describe the functional effects caused by the left ear hearing loss disability in his or her final report, including specifically the impact of any such effect on the Veteran's employability; and
b)  address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people.  

A report should be prepared and associated with the Veteran's VA claims folder. 

2.  After undertaking any additional development which it deems to be necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



